Case: 20-50131    Document: 00515559641         Page: 1    Date Filed: 09/10/2020




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 20-50131                        September 10, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TEODORO REYNOSA-DENOVA, also known as Tedoro Denova-Reynosa, also
known as Tedoro Denova, also known as Francis Maeth, also known as
Eduardo Nova, also known as Leonardo Denova-Reynosa, also known as Juan
Jaimes-Denova, also known as Tedora Reynosa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:19-CR-219-1


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM: *
        Teodoro Reynosa-Denova appeals the 24-month sentence imposed
following his guilty plea conviction for illegal reentry after removal. Reynosa-
Denova maintains that the statute he was sentenced under, 8 U.S.C.
§ 1326(b)(1), is unconstitutional because it provides that a defendant may be


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
  Case: 20-50131     Document: 00515559641       Page: 2   Date Filed: 09/10/2020

                                  No. 20-50131

subject to an enhanced sentence even if the fact of his prior conviction is not
set forth in the indictment and proven beyond a reasonable doubt. Reynosa-
Denova properly concedes that his argument is foreclosed by Almendarez-
Torres v. United States, 523 U.S. 224 (1998), but he raises the issue to preserve
it for possible further review. See United States v. Wallace, 759 F.3d 486, 497
(5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th
Cir. 2007).
      The Government has filed an unopposed motion for summary affirmance
and, alternatively, seeks an extension of time to file its brief. Because the issue
is foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      Thus, the Government’s motion for summary affirmance is GRANTED,
the alternative motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                        2